On Motion for Bekearing.
Appellee has filed a forceful motion for rehearing. I. & G. N. Ry. Co. v. Gray, 65 Tex. 32, and G., C. & S. F. Ry. v. Shieder, 88 Tex. 152, 30 S. W. 902, 28 L. R. A. 538, are authority for our holding; each stating that the issue was one of fact. In Fort Worth & D. C. Ry. Co. v. Shetter, 94 Tex. 196, 59 S. W. 533, the court was discussing discovered peril. The duty to act does not in such issue arise until actual discovery, and the court said that it was not sufficient to show that the brakeman knew the plaintiff to be in a place where he could by violating the law get into a position of peril, absent proof the brakeman knew he had such intention. It is not in point.
The statement quoted from Ward v. Cathey (Tex. Civ. App.) 210 S. W. 289, is an abstraction. It sounds. favorable to appellee, but an examination of the opinion shows the quotation was dictum. There the issue of contributory negligence of deceased’s not keeping a lookout was submitted to the jury and found favorable to plaintiff. That case on the facts illustrates fully, however, the statement made in our original opinion that situations have existed and will exist where, as a matter of law, it can be said that one would not reasonably foresee that a lookout for his safety was necessary. In moments of life, occasions arise where one must anticipate a violation of the law placing him in danger, others where it is a fact issue whether anticipation is required, and still others where, as a matter of law, anticipation is not within the bounds of ordinary care.
The motion for rehearing is overruled.